Citation Nr: 0719712	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-28 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse





ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hearing loss and tinnitus.

The veteran and his wife testified at a Board hearing in 
April 2007.  He also submitted a waiver of RO consideration 
of additional evidence in April 2006.


FINDINGS OF FACT

1.  The veteran suffered a noise induced trauma while in 
active military service; he reported experiencing residual 
symptoms since that time to the present.

2.  The veteran has current diagnoses of bilateral hearing 
loss and tinnitus that have been attributed to his military 
service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus, which represents a 
complete grant of the benefits sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's 
duties to notify and assist is required.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

The veteran's service medical records are missing and 
presumably destroyed by a 1973 fire at the National Personnel 
Records Center (NPRC); there are no available Surgeon 
General's Office or military hospital records, as noted by 
NPRC responses dated in July 2004.  He did complete an NA 
Form 13055 to assist in obtaining alternative sources for 
service records, and Morning Reports were discovered, but 
were inconclusive as to the veteran's current claims.

The veteran contends that while he was serving as a clerk 
typist with the Air Force's 514th Fighter Intercept Squadron 
at Manston Kent, England in 1955, there was an incident where 
he was exposed to severe jet engine noise that caused aural 
trauma.  He reported being treated at the Manston Kent 
medical facility, that he lost his hearing for three to four 
days, and that he has had a ringing in his ears ever since 
that incident.  Subsequent to service, the veteran worked as 
a building contractor and lumbar businessman until his 
retirement.  He was not exposed to loud noises.  

The veteran submitted excerpts from his squadron's photo 
annual, dated in 1955, in support of his claim.  These pages 
provide the history of the unit and contain numerous photos 
of members of the outfit, including the veteran, as well as 
the work environment and its proximity to Air Force 
equipment, particularly jets.  The veteran stated that he was 
given a complete hearing test at the VA clinic in Newport 
Richie, Florida, in 2004.  The examiner indicated to him that 
he had severe trauma to his ears, which is the reason he 
suffers from hearing loss, tinnitus, and a loss of balance.  
He is unable to hear high or low tones, and loud noises upset 
his hearing.

The veteran's wife submitted a statement, and testified at 
the Board hearing, that the veteran had described the noise 
trauma incident to her in a letter and upon returning from 
service; he also complained to her of aural-related symptoms 
since returning from service.  She stated that she has known 
the veteran for over 60 years and that they were married 
prior to his entry into service.  

A June 2004 letter, prepared by Sanford R. Dolgin, M.D., a 
private physician, states that the veteran has diagnoses of 
both bilateral hearing loss and tinnitus, due to noise 
induced trauma while in active military service.  Dr. Dolgin 
also included a copy of the veteran's audiogram and stated 
that "it is well documented that high decibel noise exposure 
causes acoustic hearing loss."  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

The foregoing reflects that, while the veteran's service 
medical records were destroyed in the NPRC fire, he is 
competent to describe his symptoms and his service 
experiences, the latter of which are reasonably supported by 
the photographs he provided.  The file also reflects post 
service treatment for the claimed condition and current 
diagnoses of bilateral hearing loss and tinnitus, due to 
noise induced trauma as would reasonably have occurred in 
service.  On this unique record, the Board considers that 
with resolution of reasonable doubt in the veteran's favor, 
the evidence is sufficient to establish service connection 
for bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


